DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendments to claim 1 and the cancelation of claim 2 have overcome the previous claim objections and 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections.
Applicant's arguments filed 6/24/2021 with respect to the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Hilpert is silent to whether or not indicia is found on panel 13 and that panel 13 would be located behind the ear of an animal; therefore, one of ordinary skill in the art would not be motivated to increase the outer surface area on panel 13 to place indicia or other markings identifying the animal, as suggested by the examiner. The examiner respectfully disagrees.
Hilpert teaches indicia can be applied to a panel 16 (column 2, lines 57-58). Hilpert also teaches that the male component may be either a disc or a panel 13 (column 2, lines 42-44). Because Hilpert teaches the male component is a panel and that panels can include indicia, it would have been obvious to one of ordinary skill in the art to include indicia on either one or on both panels. Furthermore, including indicia on both panels would allow someone to identify the animal from either direction i.e. from the front or behind the animal’s ear. Thus, one of ordinary skill in the art would have 
Applicant argues that modifying the stem 12 of Hilpert to include the solid securing member 20 of Dvorak would destroy the intended functionally of the device because an applicator tool would not be able to couple the male component 10 to the female component 11 and would not be able to secure the animal tag to an animal. The examiner respectfully disagrees. 
It is the intended function of both Hilpert and Dvorak to secure a male component with a female component in order to secure an animal tag to an animal. To achieve the same result of securing an animal tag to an animal, both Hilpert and Dvorak include one-way movable flaps on a female connector (spring leaves 34 of Dvorak and inclined projections 23 of Hilpert) and a stem with a solid hardened tip (shank 22 with sharpened point 28 of Dvorak and stem 12 with insert 15 of Hilpert). In use, both Hilpert and Dvorak apply sufficient force to allow the tips of the male connector to be inserted through and secured by the one-way movable flaps of the female connector. One of ordinary skill in the art would understand that modifying the stem 12 of Hilpert to be the solid securing member 20 of Dvorak would cause the application process of securing the male and female components to be aligned with Dvorak i.e. pressing the head 24 of Dvorak with enough force to extend the solid sharpened point 28 through the spring leaves 34; however, such a modification would not prevent the ultimate goal of securing the male component to the female component. In other words, one of ordinary skill in the art would understand how to press the head 24 of Dvorak with sufficient force to allow the insert 15 of modified Hilpert to be secured within the female component 11 of 
Applicant’s arguments over Hilpert in view of Dvorak in an alternative manner (leaving an aperture in panel 13 for receiving the solid securing member 20 including a head 24 and elongate shank 22 of Dvorak) are considered moot, as that particular modification is not being relied upon in the current rejection.
Applicant’s arguments over Auer are not found persuasive for at least the same reasons discussed above, with respect to Hilpert in view of Dvorak.
For the foregoing reasons, the claimed invention is not found in condition for allowance at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilpert (US 6,666,170 B1) in view of Dvorak (US 4,425,726).
Regarding claim 1, Hilpert discloses an animal tag (animal ear tag; Fig. 2) for attachment to an ear of an animal (column 2, lines 38-40), the tag comprising: a first tag member (including panel 13 of male component 10; Fig. 2) adapted to be mounted to any one of an outer surface or an inner surface of the animal's ear (as panel 13 is placed on one side of an animal’s ear while component 11 is placed on the opposite side of the animal’s ear); a second tag member (female component 11 including panel 16 and sections 25, 26 of the boss, as the boss 17 of Figs. 2-5 may be replaced with the boss of Figs. 6-10; for clarity purposes, references made to Fig. 2 are intended to be used in connection with the boss of Figs. 6-10) adapted to be mounted to the other of the outer or inner surface of the animal's ear (Fig. 2); a connecting arrangement (including stem 12, head 14, insert 15) for inter-connecting the first and second tag member (Fig. 2), the connecting arrangement comprising an attachment member (12, 14, 15) having a shank portion (at least distal portion of stem 12 and 14, 15) adapted to be retained in the second tag member (Fig. 2), wherein the second tag member 
Hilper fails to disclose wherein the attachment member has a head portion adapted to be retained in the first tag member. Instead, the proximal portion of the stem (12) of Hilper is formed from in one piece with the panel (13).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment member of Hilper to have a head portion adapted to be retained in the first tag member as taught by Dvorak in order to provide a greater outer surface area on the panel on which to place indicia or other markings identifying the animal. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of securely fixing the attachment member to the second tag member.
Regarding claim 3, Hilper substantially discloses the invention as claimed above, and further discloses wherein the end portion (14, 15) of the shank portion and the receiving portion (20) of the retaining plug (25) are conical (Figs. 2, 6-10).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilpert (US 6,666,170 B1) in view of Dvorak (US 4,425,726) as applied to claim 1 above, and further in view of Auer (US 10,918,081 B2).
Regarding claim 4, modified Hilpert fails to disclose wherein at least a portion of the shank portion is covered by a polymer sleeve to provide a barrier between the shank portion and an animal’s ear.
However, Auer teaches an animal ear tag (abstract) with a shank portion (4, 5, 6) that is covered by a polymer (rubber elastic plastic; column 8, lines 47-48) sleeve (sheath 8) to provide a barrier between the shank portion and an animal’s ear that includes an antibacterial and antiseptic agent incorporated therein (column 3, lines 49-51). While the sheath (8) is shown to also include outer part (2), the two may be formed separately (column 4, lines 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shank portion of modified Hilpert to be covered by a polymer sleeve as taught by Auer in order to include an antibacterial and antiseptic agent thereon which would promote healing at the puncture site.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steinfort et al. (US 7,690,141 B2) is noted for teaching an animal tag with first and second tag members having two shank portions that are each secured within the second tag member.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771